internal_revenue_service number info release date genin-118161-03 cc pa apjp b2 uil in re application of sec_7508 to merchant marine personnel participating in operation iraqi freedom dear mr this letter responds to your request for information concerning the availability of the relief from certain federal tax obligations such as postponement of the time for filing an income_tax return and payment of tax provided by sec_7508 of the internal_revenue_code this information relates to united_states merchant mariners who serve aboard vessels under the operational control of the department of defense merchant mariners are employed by the maritime administration marad of the department of transportation one of the central purposes of marad is to have ready a merchant marine capable of serving as a naval and military auxiliary in times of war or national emergency to accomplish this purpose marad maintains the national defense reserve fleet ndrf which is funded from the department of defense’s dod national defense sealift fund and which may only be used for governmental purposes in general the ndrf is operated by civilian mariners working for ship managers under contract with marad when dod activates a vessel the operational control shifts to the military sealift command a component of dod at present forty ndrf vessels are carrying military supplies for military troops that may participate in operation iraqi freedom all of these vessels are carrying only military supplies such as tanks ammunition etc sec_7508 of the code permits a postponement of certain time-sensitive acts for individuals serving in the armed_forces_of_the_united_states or serving in support of such armed_forces in an area designated by the president of the united_states by executive_order as a combat_zone in the event of service in a combat_zone the acts specified in sec_7508 are automatically postponed based on the activities described above merchant mariner personnel who serve in a combat_zone in support of the armed_forces qualify for the benefits of sec_7508 sec_7508 is effective upon entry into a combat_zone combat zones are designated by executive_order you have specifically inquired about your vessels in support of the current operations in iraq executive_order no designated the following locations referred to as the persian gulf area as a combat_zone beginning date the persian gulf the red sea the gulf of oman the part of the arabian sea that lies north of degrees north latitude and west of degrees east longitude the gulf of aden and the total land areas of iraq kuwait saudi arabia oman bahrain qatar and the united arab emirates executive_order no remains in effect thus merchant mariners under the operational control of the dod are eligible for the relief provided by sec_7508 when they serve in one of the areas listed in eo sec_7508 provides an automatic_extension of certain time-sensitive deadlines some of the actions covered are as follows filing any return of income estate or gift_tax except employment and withholding taxes paying any income estate or gift_tax except employment and withholding taxes filing a claim for credit or refund of any_tax bringing suit for any claim for credit or refund making a qualified_retirement_contribution to an ira no penalties or interest will be imposed for failure_to_file a return or pay taxes during the extension period a more detailed list of actions is provided in irs publication armed force’s tax guide returns at page copy attached under sec_7508 deadlines generally are extended for days after the last day a person is in a combat_zone if a person is injured from service in the combat_zone the deadline would be extended from the last day of any continuous qualified_hospitalization if that period is longer than the period in the preceding sentence in addition to the days a deadline is extended by the number of days that were left to take action with the irs when a person entered a combat_zone if you have any questions about this matter please contact sincerely emily a parker deputy chief_counsel operations
